PER CURIAM.
Fisher Island Holdings, L.L.C. appeals the order issued by the circuit court granting in part and denying in part Fisher Island’s motion to compel arbitration and to stay litigation, or in the alternative, for enlargement of time. We reverse.
Although the trial court correctly granted Fisher Island’s motion to compel arbitration, it erred in limiting its scope to determining the definition of the term “true costs.” We find that all the issues stated in Fisher Island’s arbitration demand are arbitrable. We, therefore, remand the case for entry of an order granting the arbitration demand in toto.
Reversed and remanded.